Order denying plaintiff’s motion for a preference in the trial of a tort action reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs, and the case set down for trial five days after the entry of the order hereon. It is the established rule that where a person is on relief and, therefore, a public charge, such person is entitled to a preference in the trial of a tort action on the ground of destitution. (Auchello v. Brooklyn Bus Corp., 257 App. Div. 857, and cases cited therein.) The denial of the motion was an improvident exercise of discretion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.